JOHNSON, Judge.
This is an appeal from an order of the Circuit Court of Duval County, Florida, wherein the Court modified the final decree of dissolution of marriage by limiting the alimony payments to May 1, 1974, which was one year from the Order.
The Final Decree fixing the alimony payments was based upon a stipulation between the parties, dated October 18, 1971. In the case, sub judice, the evidence from both parties was to the effect that the wife’s expenses for her and their minor son, were about the same as they were when the stipulation was entered into, except for cost of living increase, and that the husband’s income was about the same. The only difference in the status of the parties is that the husband had remarried a lady with two minor children from a previous marriage.
We agree that the trial court had the legal authority to modify the Final Decree and to reduce the alimony payments, but by the time the orderly process of this appeal had reached this point, and because we are somewhat reluctant to grant such relief so quickly when the final decree was based on a stipulation and admittedly without any change in financial circumstances, we are of the opinion that, taking the record as a whole, that the trial court was in error in cutting off the alimony at the date of May 1, 1974. We, therefore, reverse and remand to the trial court for an order phasing out the alimony at the end of three years from May 1, 1973, which would give the appellant ample time to prepare herself for making a living.
Attorney’s fees in the amount of $300.00 is awarded to the attorney for the appellant.
Reversed in part and remanded.
RAWLS, C. J., and McCORD, J., concur.